DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed June 09, 2021.  Claims 1-20, are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/31/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claim 1, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, of the issued U.S. Patent No. 11,055,943.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1, recited in the instant application is broad and similar or same enough to be encompassed by the limitations presented in claim 1, of the issued patent No. 11,055,943.
	The analysis conducted and noted above shows limitations of the claim 1, in the instant application are broader and similar or same enough to be encompassed by the limitations of claim 1, of the US Patent No. 11,055,943, as anticipation of all limitations is equivalent to obviousness and as such would have been obvious to one of ordinary skill in the art to implement the claims similarly recited in the instant application using the claims of US Patent 10,588,567 in order to implement such apparatus claimed in the instant application.
	Similarly, claim 11, in the instant case analyzed show similar steps recited encompassed by the limitations of claim 9, of the US Patent No. 11,055,943, as anticipation of all limitations is equivalent to obviousness and as such would have been obvious to one of ordinary skill in the art to implement the claims similarly recited in the instant application using the claims of US Patent 10,588,567 in order to implement such apparatus claimed in the instant application.  Similarly, claim 18, in the instant case analyzed show similarly recited steps encompassing limitations of claim 14, of the US Patent No. 11,055,943, as anticipation of all limitations is equivalent to obviousness and as such would have been obvious to one of ordinary skill in the art to implement the claims similarly recited in the instant application using the claims of US Patent 11,055,943, in order to implement such apparatus claimed in the instant application.
	The analysis noted above shows limitations of the claim 1, 11 and 18, in the instant application are broader and similar or same enough to be encompassed by the limitations of claim 1, 9 and 14, of the US Patent No. 11,055,943.  As analyzed and noted above, anticipation of all limitations is equivalent to obviousness and as such would have been obvious to one of ordinary skill in the art to implement the claims similarly recited in the instant application using the claims of US Patent 11,055,943, in order to implement such device and method claimed in the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.